DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 6 and 13 are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the breadth of the claims, the level of one of ordinary skill, and the amount of direction provided by the invention. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)). 
Regarding the breadth of the claims, the claims require the tab to have a parallelepiped shape. This claim provides support for the limitation itself, however the specification does not mention the parallelepiped shape at all and the figures do not seem to support that limitation. The figures show the tab having two flat sides, and a parallelepiped shape has a parallelogram shape on all sides, which means that in order for that tab to have such a shape it would have to be slanted in every direction, and the figures do not show the tab being slanted in the axial direction at all. This means that the breadth of the claims is unclear because it does not seem that the tab can be parallelepiped when the figures and specification do not make it seem how this is possible. 
Regarding the level of one of ordinary skill, one of ordinary skill would have to decipher how to make the tabs a parallelepiped shape (with a slanted shape on every side) while maintaining the seal and labyrinth design as shown in the figures of the instant application. The figures only provide a configuration of the tabs extending directly radially downward and do not show how it would be possible for those tabs to keep the same engagement structure with the abradable portions while providing a shape that is not described in the specification and is unclear how it would be applied in the system. One of ordinary skill in the art would have to have more ability than expected to be able to modify the whole system to provide the parallelepiped shape not already shown in the figures.
Regarding the amount of direction provided by the inventor, the specification and the drawings do not show or describe a parallelepiped shape or tell how it is possible to design the shape required while still providing the same invention set forth in the drawings. This support is not enabling in any way for one to be able to modify the system in any reasonable way while maintaining the invention described by the application.
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claims 6 and 13 are not enabled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 2-10 and 12-17 are rejected due to being dependent on claims that are rejected under 35 USC 112.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 11 recites the broad recitation “less than 5”, and the claim also recites “preferably, less than 0.2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 1 and 11, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the parallelepiped shape required in claims 6 and 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 20160138413) in view of Itzel (US 20180230841) and further in view of Bricaud (US 20140191476).
Regarding claim 1, Cortequisse discloses An assembly for a turbomachine, comprising a stator (1), and a rotor (2) rotatable relative to the stator (1) about an axis (X) (Figure 2 shows stators 26 and rotors 24); the stator (1) comprising blades each comprising a vane (3) (Figure 3, item 30) connected to a radially inner platform (5) (The platform is configured to include items 32 and 36 of the shroud 28 and the portion of 30 radially inward of item 36), a block of abradable material (6) extending radially inwardly from the radially inner platform (5) (Figure 3, items 46), the rotor (2) having a shroud comprising an annular area (9) (Figure 3, item 12), at least one lug (12) extending radially outwardly from said annular area (9) (Figure 3, items 44), the radially outer end of the lug (12) cooperating with the block of abradable material (Par. 0061), at least one tab (8) extending radially inwards from the platform (5) or the block of abradable material (6) (Figure3, items 40 and 38), the radially inner end (15) of the tab (8) cooperating with the annular area (9) of the stator shroud (1) (The tabs cooperate with the rotor by managing how the air flows between the gap created there).
However, Cortequisse does not explicitly disclose that the block of abradable material (6) has a honeycomb structure with cells (7) opening radially inwards or that the ratio el/e2 of the thickness el of the tab (8), i.e. in the axial dimension of the tab (8), to the thickness e2 of the lug (12), i.e. in the axial dimension of the lug (12), is less than 5, preferably less than 0.2. Cortequisse and Itzel are analogous prior art because both describe sealing structures in gas turbine engines that use abradable seal lands. Itzel teaches the use of honeycomb abradable portions being common and functional in the area of abradable seals (Par. 0041). Because both seals use abradable structures in turbine engines and Itzel mentions the use of honeycomb abradable structures is common in the art, the honeycomb abradable structure of Itzel would provide predictable results if applied in Cortequisse. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abradable material of Cortequisse to include the honeycomb structure of Itzel because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Cortequisse in view of Itzel and Bricaud are analogous prior art because both describe labyrinth sealing structures for gas turbine engines. Bricaud teaches having an axial thickness of the projections that extend radially inward that is significantly less than the axial thickness of the projections that extend radially outwards (Par. 0027) and the design of the system helps prevent notch effects (Par. 0027). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cortequisse in view of Itzel to have the tab thickness be less than the lug thickness because such a design helps minimize notch effects and allow for better sealing. Further, the “preferably” limitation is not recited as essential so it is not being considered as part of the limitation.
Regarding claim 2, Cortequisse in view of Itzel and Bricaud teaches the limitations of claim 1 but the current orientation does not explicitly teach the thickness of the lug is at least equal to the axial dimension of the lugs. Itzel shows the thickness of the seal tooth that contacts the honeycomb being thicker than the axial dimension of the honeycomb structures. Thereby, one of ordinary skill in the art would have to decide the size to make the honeycomb when combining the structures and Itzel shows that such an orientation provides predictable results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the lug thicker than the axial dimension of the cells because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).
Regarding claim 5, Cortequisse in view of Itzel and Bricaud teaches the blade (3), the radially inner platform (5), the abradable material block (6) and the tab (8) are made of one piece. There is no description given for what the limitations of “made in one piece” means. Further, the method of making a product in an apparatus claim is a functional limitation, so as long as the structure is not shown to be completely separate pieces not connected to each other, the limitation is met. Cortequisse shows the platform, the block, and the tab all being connected so that they do not detach during operation, meaning that the structure meets the limitations provided.
Regarding claim 7, Cortequisse in view of Itzel and Bricaud teaches the tab (8) has a greater thickness, i.e. in the axial dimension, in a radially outer area of the tab (8) than at its radially inner end (Figure 3 shows that the tabs (40) are thicker at the radially outer end at itmes 36 than at the radially inner ends).
Regarding claim 8, Cortequisse in view of Itzel and Bricaud teaches a stiffening plate (16) is pressed against and mounted on an upstream or downstream face of the radially inner area of the tab (8). Figure 3, items 48 and paragraphs 0068-0069 describe added roughness protrusions to the side, which are being interpreted as a stiffening plate, as any added material changes the stiffness). Alternatively, the connection structure at 36 is also pressed to upstream and downstream portions of the tabs, so those also qualify as stiffening plates.
Regarding claim 9, Cortequisse in view of Itzel and Bricaud teaches a turbomachine according to claim 1 (Cortequisse Figure 1).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 20160138413) in view of Itzel (US 20180230841) and further in view of Bricaud (US 20140191476) as applied to claim 1 above, and further in view of Swan (EP 1712743).
Regarding claim 3, Cortiquesse in view of Itzel and Bricaud teaches the limitations of claim 1 but does not explicitly teach that the radially outer surface of the shroud comprises a coating adapted to reduce wear of the shroud in the event of friction between the radially inner end of the tab and the shroud. Cortiquesse in view of Itzel and Bricaud and Swan are analogous prior art because both describe labyrinth seals in gas turbine engines. Swan teaches the use of abradable coatings on both sides of the seal structure (Figure 3, item 24). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cortiquesse in view of Itzel and Bricaud to include the abradable coating on both sides of the seal as shown in Swan because the abradable coating helps to prevent unwanted damage to the seal teeth (Par. 0007).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 20160138413) in view of Itzel (US 20180230841) and further in view of Bricaud (US 20140191476) as applied to claim 1 above, and further in view of Alvarez (US 20150275674).
Regarding claim 4, Cortiquesse in view of Itzel and Bricaud teaches the limitations of claim 1 but does not explicitly disclose that the radial clearance between the inner end of the tab and the zone is between 0.5 and 2 times the clearance between the radially outer end of the lug and the abradable block. Cortiquesse in view of Itzel and Bricaud and Alvarez are analogous prior art because both describe labyrinth seal structures for gas turbine engines. Cortiquesse describes that the radial gap from the radial flange is greater than the radial clearance between the fins and the shroud, meaning the ratio described would be greater than 1 but does not specifically describe what that ratio would be. Alvarez mentions that one of the contributing factors for seal leakage is the radial gap between the seal members and the seal lands (Par. 0089). Thereby, the radial gap between each of the seal teeth and the lands is a result effective variable with the result being the leakage provided by the seal structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio between the clearances between 0.5 and 2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 20160138413) in view of Itzel (US 20180230841) and further in view of Bricaud (US 20140191476) as applied to claim 1 above, and further in view of Moullet (US 20170282311).
Regarding claim 9, Cortiquesse in view of Itzel and Bricaud teaches the limitations of claim 1 but does not explicitly disclose that the radially inner platform (5), the block of abradable material (6) and the tabs (8) are annular and sectorised, each sector comprising at least two blades (3) connected to a radially inner platform sector (5), a block of abradable material (6) and at least one tab (8) extending radially inwardly from said platform sector (5).
Cortiquesse in view of Itzel and Bricaud and Moullet are analogous prior art because both describe vane shrouds for turbine engines. Moullet teaches the inner shroud being a large piece with a single block of abradable material and multiple vanes for the shroud. Cortiquesse already shows the piece 38 extending between multiple vanes (Figure 4) so having the rest of the shroud pieces as annular segments would provide predictable results. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud of Cortiquesse in view of Itzel and Bricaud to have a longer segmented shroud as described in Moullet because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Claims 11-12, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 20160138413) in view of Itzel (US 20180230841) further in view of Bricaud (US 20140191476) and further in view of Alvarez (US 20150275674).
Regarding claim 11, Cortequisse discloses An assembly for a turbomachine, comprising a stator (1), and a rotor (2) rotatable relative to the stator (1) about an axis (X) (Figure 2 shows stators 26 and rotors 24); the stator (1) comprising blades each comprising a vane (3) (Figure 3, item 30) connected to a radially inner platform (5) (The platform is configured to include items 32 and 36 of the shroud 28 and the portion of 30 radially inward of item 36), a block of abradable material (6) extending radially inwardly from the radially inner platform (5) (Figure 3, items 46), the rotor (2) having a shroud comprising an annular area (9) (Figure 3, item 12), at least one lug (12) extending radially outwardly from said annular area (9) (Figure 3, items 44), the radially outer end of the lug (12) cooperating with the block of abradable material (Par. 0061), at least one tab (8) extending radially inwards from the platform (5) or the block of abradable material (6) (Figure3, items 40 and 38), the radially inner end (15) of the tab (8) cooperating with the annular area (9) of the stator shroud (1) (The tabs cooperate with the rotor by managing how the air flows between the gap created there).
However, Cortequisse does not explicitly disclose that the block of abradable material (6) has a honeycomb structure with cells (7) opening radially inwards or that the ratio el/e2 of the thickness el of the tab (8), i.e. in the axial dimension of the tab (8), to the thickness e2 of the lug (12), i.e. in the axial dimension of the lug (12), is less than 5, preferably less than 0.2  and that the radial clearance between the inner end of the tab and the zone is between 0.5 and 2 times the clearance between the radially outer end of the lug and the abradable block. Cortequisse and Itzel are analogous prior art because both describe sealing structures in gas turbine engines that use abradable seal lands. Itzel teaches the use of honeycomb abradable portions being common and functional in the area of abradable seals (Par. 0041). Because both seals use abradable structures in turbine engines and Itzel mentions the use of honeycomb abradable structures is common in the art, the honeycomb abradable structure of Itzel would provide predictable results if applied in Cortequisse. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abradable material of Cortequisse to include the honeycomb structure of Itzel because simple substitution of one known element for another to obtain predictable results is obvious. See MPEP 2143(I)(B).
Cortequisse in view of Itzel and Bricaud are analogous prior art because both describe labyrinth sealing structures for gas turbine engines. Bricaud teaches having an axial thickness of the projections that extend radially inward that is significantly less than the axial thickness of the projections that extend radially outwards (Par. 0027) and the design of the system helps prevent notch effects (Par. 0027). Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cortequisse in view of Itzel to have the tab thickness be less than the lug thickness because such a design helps minimize notch effects and allow for better sealing. Further, the “preferably” limitation is not recited as essential so it is not being considered as part of the limitation.
Cortiquesse in view of Itzel and Bricaud and Alvarez are analogous prior art because both describe labyrinth seal structures for gas turbine engines. Cortiquesse describes that the radial gap from the radial flange is greater than the radial clearance between the fins and the shroud, meaning the ratio described would be greater than 1 but does not specifically describe what that ratio would be. Alvarez mentions that one of the contributing factors for seal leakage is the radial gap between the seal members and the seal lands (Par. 0089). Thereby, the radial gap between each of the seal teeth and the lands is a result effective variable with the result being the leakage provided by the seal structure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the ratio between the clearances between 0.5 and 2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Cortequisse in view of Itzel and Bricaud and Alvarez teaches the blade (3), the radially inner platform (5), the abradable material block (6) and the tab (8) are made of one piece. There is no description given for what the limitations of “made in one piece” means. Further, the method of making a product in an apparatus claim is a functional limitation, so as long as the structure is not shown to be completely separate pieces not connected to each other, the limitation is met. Cortequisse shows the platform, the block, and the tab all being connected so that they do not detach during operation, meaning that the structure meets the limitations provided.
Regarding claim 14, Cortequisse in view of Itzel and Bricaud and Alvarez teaches the tab (8) has a greater thickness, i.e. in the axial dimension, in a radially outer area of the tab (8) than at its radially inner end (Figure 3 shows that the tabs (40) are thicker at the radially outer end at itmes 36 than at the radially inner ends).
Regarding claim 15, Cortequisse in view of Itzel and Bricaud and Alvarez teaches a stiffening plate (16) is pressed against and mounted on an upstream or downstream face of the radially inner area of the tab (8). Figure 3, items 48 and paragraphs 0068-0069 describe added roughness protrusions to the side, which are being interpreted as a stiffening plate, as any added material changes the stiffness). Alternatively, the connection structure at 36 is also pressed to upstream and downstream portions of the tabs, so those also qualify as stiffening plates.
Regarding claim 17, Cortequisse in view of Itzel and Bricaud and Alvarez teaches a turbomachine according to claim 1 (Cortequisse Figure 1).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cortequisse (US 20160138413) in view of Itzel (US 20180230841) further in view of Bricaud (US 20140191476) and further in view of Alvarez (US 20150275674) as applied to claim 11 above, and further in view of Moullet (US 20170282311).
Regarding claim 9, Cortequisse in view of Itzel and Bricaud and Alvarez teaches the limitations of claim 11 but does not explicitly disclose that the radially inner platform (5), the block of abradable material (6) and the tabs (8) are annular and sectorised, each sector comprising at least two blades (3) connected to a radially inner platform sector (5), a block of abradable material (6) and at least one tab (8) extending radially inwardly from said platform sector (5).
Cortequisse in view of Itzel and Bricaud and Alvarez and Moullet are analogous prior art because both describe vane shrouds for turbine engines. Moullet teaches the inner shroud being a large piece with a single block of abradable material and multiple vanes for the shroud. Cortiquesse already shows the piece 38 extending between multiple vanes (Figure 4) so having the rest of the shroud pieces as annular segments would provide predictable results. Thereby, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shroud of Cortequisse in view of Itzel and Bricaud and Alvarez to have a longer segmented shroud as described in Moullet because combining prior art elements according to known methods is obvious with predictable results. See MPEP 2143(I)(A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner has cited various vane inner shroud structures and labyrinth seals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164. The examiner can normally be reached Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/David E Sosnowski/            SPE, Art Unit 3745